Citation Nr: 1637804	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO. 11-02 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1961 to September 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. In May 2014, the Board remanded the appeal to the RO for additional development. Although the matter has been returned to the Board, another remand is required. See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future review of the Veteran's case should consider the electronic record. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Additional development is required and the matter is REMANDED for the following actions:

1. The RO is advised that:

The Veteran has not been afforded a new VA examination as directed by the Board in May 2014. While a VA medical opinion was obtained, the Veteran submitted a private audiological examination report following the May 2014 Remand. This report does not contain speech discrimination scores as required under 38 C.F.R. § 4.85. 

It is also unclear from the VA audiologist's opinion whether the correct factual bases regarding the left ear were considered. The VA audiologist indicated that left ear hearing loss was normal upon audiometric testing in September 1963, even considering the conversion from the American Standards Association (ASA) to the International Standards Organization-American National Standards Institute (ISO-ANSI). However, applying the conversion, the Veteran demonstrated a puretone threshold of 25 decibels at 500 Hertz in the left ear. As a pure tone threshold above 20 decibels is considered to indicate some degree of hearing impairment, following VA examination, clarification is needed regarding the degree of hearing impairment experienced by the Veteran in the left ear during service. 

The RO is further advised that it does not appear that the VA audiologist considered all the pertinent medical evidence of record. First, it appears the private audiological report submitted by the Veteran was not considered by the VA audiologist. Second, the VA audiologist indicated that private medical records dated in 1995 and 1997 did not contain frequency-specific audiometric results; however, these records do contain such information.

2. The RO is requested to ask the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

3. The RO is requested to obtain any outstanding VA medical records and associate them with the claims file, to specifically include all VA treatment records dated after March 2013.

4. After the passage of a reasonable period of time or upon the Veteran's response, schedule the Veteran for a VA audiological examination to assist in determining the nature and etiology of any current hearing loss disability. The entire claims file, including a copy of the Remand, must be made available to, and be reviewed by, the VA examiner. Any and all studies, tests, and evaluations deemed necessary by the examiner, including the Maryland CNC test and a puretone audiometry test, should be performed and all clinical findings should be reported in detail.

Based upon a review of the relevant evidence of record, history provided by the Veteran, audiological examination, and sound medical principles, the VA examiner is asked to fully respond to the following question:  
Did the current hearing loss disability began during service or is otherwise etiologically related to service?

The VA examiner is advised that in-service exposure to acoustic trauma (loud noise exposure) has been recognized. 

In rendering the above opinion, the examiner must review the record in conjunction with rendering the requested opinion. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*A September 1963 service treatment record reflects the Veteran reported decreased hearing acuity in the right ear due to his work around tanks. Audiometric testing, with consideration of the ASA to ISO-ANSI conversion, revealed puretone thresholds in excess of 20 decibels in the right ear at 500, 1000, and 2000 Hertz, and in the left ear at 500 Hertz. 

*The July 1964 service separation examination report reflects puretone thresholds in both ears at or below 20 decibels at 500, 1000, 2000, and 4000 Hertz, even with consideration of the ASA to ISO-ANSI conversion. Following conversion, however, the puretone threshold at 250 Hertz in the right ear was 30 decibels, indicating some degree of hearing impairment. 

*An August 1995 private medical record reflects normal hearing acuity bilaterally between 500 and 2000 Hertz, but moderately-severe bilateral hearing loss between 3000 and 8000 Hertz. 

*A February 1997 private medical record reflects moderately-severe hearing loss in the right ear from 3000 to 8000 Hertz, and moderately-severe hearing loss in the left ear from 4000 to 8000 Hertz. 

*Multiple statements from the Veteran that indicate he experienced loud noise exposure during service due to his repeated close proximity to artillery tanks. As indicated above, in-service acoustic trauma is recognized. 

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5. In order to avoid the necessity of future remands, the RO must ensure that each of the remand directives above are completed. After undertaking any other appropriate development deemed necessary, readjudicate the issue on appeal on the basis of the additional evidence of record. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




